Citation Nr: 1728361	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-28 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected type II diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A videoconference hearing was held before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is of record.  During the hearing, the Veteran waived RO consideration of any additional evidence associated with the claims file following the August 2013 Statement of the Case. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains additional VA treatment records and a copy of the July 2013 VA diabetic sensory-motor peripheral neuropathy examination.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities is related to his type II diabetes mellitus.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected type II diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected type II diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board finds that the evidence of record supports a grant of service connection for peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities.  In that regard, the Board notes that the record contains private medical reports linking the Veteran's peripheral neuropathy to his service-connected type II diabetes mellitus.  A January 2014 report from Dr. E.S. (initials used to protect privacy) reveals a diagnosis of type II diabetes mellitus with diabetic peripheral neuropathy.  The physician performed a physical examination which indicated light touch, pinprick, and vibratory sensation were decreased in the right and left lower extremities to the knees.  In addition, reflexes were absent in the bilateral finger flexors.  She stated that the findings were consistent with peripheral neuropathy, most likely diabetic in etiology as previous neuropathic work-ups were unrevealing. 

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  The Board notes that there is evidence against the claim insofar as a July 2013 VA examiner determined that physical examination did not reveal diabetic peripheral neuropathy was present in any of the Veteran's extremities.  Although the examiner acknowledged a March 2013 VA treatment record documenting a diagnosis of bilateral leg neuropathy, she opined that the Veteran's peripheral neuropathies of the upper and lower extremities were less likely than not due to or aggravated by his type II diabetes mellitus because it takes years of uncontrolled diabetes to cause neuropathy.  Nevertheless, the Veteran provided credible and competent testimony of pain in both hands and both legs and related that he was being treated for diabetic peripheral neuropathy with prescription medicine.  In addition, private treatment records, which post-date the July 2013 VA examination, reveal a diagnosis of peripheral neuropathy most likely caused by diabetes.  As such, the Board finds that, upon weighing the evidence of record, the evidence is at least in equipoise as to whether the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is related to his service-connected type II diabetes mellitus.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for diabetic peripheral neuropathy of the bilateral upper extremities and diabetic peripheral neuropathy of the bilateral lower extremities is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected type II diabetes mellitus, is granted. 

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected type II diabetes mellitus, is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


